57 F.3d 1075NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Bettye WHITFIELD, Plaintiff-Appellant,v.ST. LOUIS BOARD OF EDUCATION, Defendant-Appellee.
No. 94-3406
United States Court of Appeals,Eighth Circuit.
Submitted:  May 18, 1995Filed:  June 20, 1995

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Bettye Whitfield, a black female, has been employed by the St. Louis Board of Education in numerous capacities since 1956.  In 1986, she was promoted to Divisional Assistant in the Desegregation Monitoring Office.  In October 1990, she applied for the vacant position of Director of Student Recruitment and Counseling.  When the job went to a younger black male, Whitfield commenced this action alleging race, sex, and retaliation discrimination.  After a three day bench trial, the district court1 entered judgment in favor of defendant Board of Education.  The court supported its judgment with detailed findings of fact and conclusions of law, its ultimate conclusion being that "the Court is not persuaded that plaintiff's race or sex, or retaliation for plaintiff's past complaints about race or sex discrimination, played any role whatsoever in her non-selection for the position."


2
On appeal, Whitfield strives to find an error of law in the district court's findings of fact and conclusions of law, but her arguments boil down to one fundamental contention-the district court's finding "that defendant's proffered non-discriminatory explanation[s] ... are not pretextual" is clearly erroneous.  Having carefully considered the trial record, we conclude that the district court's findings are not clearly erroneous and that no error of law appears.  Accordingly, we affirm for the reasons given by the district court.  See 8th Circuit Rule 47B.



1
 The HONORABLE DONALD J. STOHR, United States District Judge for the Eastern District of Missouri